Citation Nr: 0423953	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-15 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  He served in World War II and received the 
Purple Heart for injuries sustained in combat.  He died in 
January 2001.  The appellant is his surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

The record reflects that a motion to advance this case on the 
docket was filed on the appellant's behalf by her accredited 
representative in May 2004.  Taking into consideration the 
appellant's advanced age, her motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2003).

Procedural history 

The veteran died in January 2001.  The appellant promptly 
filed claims for service connection for the cause of the 
veteran's death and for accrued benefits.
In an April 2001 rating decision, the RO denied the 
appellant's claims for entitlement to service connection for 
the cause of the veteran's death and entitlement to service 
connection for lung cancer for the purposes of accrued 
benefits.  The appellant was provided notice of this 
decision, and of her appellate rights, by letter dated June 
20, 2001.  A notice of disagreement (NOD) was received in 
October 2001, and a statement of the case (SOC) was issued on 
March 31, 2003.  

Under pertinent law and VA regulations, a substantive appeal 
(VA Form 9 or equivalent) must be filed within the one year 
period from the date of notification of the adverse decision 
or within 60 days of the issuance of the SOC.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2003)

The appellant's VA Form 9 is signed on June 3, 2003, and date 
stamped as having been received at the RO on June 5, 2003.  A 
letter dated June 29, 2003 notified the appellant that her 
substantive appeal was untimely because it was not filed 
within the one year period from the date of notification of 
the April 2001 decision (June 20, 2001) or within 60 days of 
the SOC (March 31, 2003).  

In July 2003, the appellant's representative requested that 
the claims file subject to "a review of the timeliness of an 
appeal that was filed."  In May 2004, the Board determined 
that the representative's July 2003 statement constituted a 
timely NOD as to the question of whether an appeal of the 
April 2001 rating decision was timely filed.  As such, the 
Board remanded the case to the RO for issuance of an SOC 
pertaining to the timeliness issue.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

By letter dated August 3, 2004, the RO notified the appellant 
that, upon review of the evidence, it considered the appeal 
of the April 2001 rating decision to have been timely filed.  
The RO cited a Report of Contact dated May 30, 2003which 
noted that the appellant had requested an extension of time 
to file her appeal due to illness.  The RO determined that 
good cause had been shown in that she had reported her 
illness prior to the expiration of the appeal period.  See 
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.109(b), 
20.303 (2003).  

Upon its own review of the record review, the Board concurs 
with the RO's determination that the appeal was timely filed, 
based on the report of contact in the file.  The matter of 
the timeliness of the appeal is now moot, and Board will now 
consider the claims on their merits.   


FINDINGS OF FACT

1.  The medical evidence shows that the veteran died from 
respiratory failure due to metastatic lung cancer.    

2.  At the time of the veteran's death, service connection 
was in effect for malaria, evaluated as noncompensably 
disabling.  

3.  A preponderance of the medical evidence of record shows 
that there was no etiologic link between the veteran's cause 
of death and his military service.  

4.  At the time of the veteran's death there was pending in 
the RO his claim of entitlement to service connection for 
lung cancer.

5.  The medical and other evidence does not show that the 
veteran was entitled to service connection for lung cancer.


CONCLUSIONS OF LAW

1.  The veteran's service and/or a service-connected 
disability did not cause or contribute substantially or 
materially to his death.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2003).

2.  The appellant is not eligible for accrued benefits based 
on the veteran's February 2000 claim for service connection 
for lung cancer.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
the cause of the veteran's death.  She claims that the lung 
cancer that caused his death was incurred in service as a 
result of exposure to asbestos and/or friction burns to the 
thoracic wall.  The appellant is also seeking entitlement to 
accrued benefits based on her contention that a claim had 
been filed by the veteran prior to his death for service 
connection for lung cancer.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the appellant has been informed of the various 
requirements of law pertaining to her appeal in the March 
2003 SOC. 

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claims in a letter dated 
in October 2001.  This letter informed the veteran of the 
provisions of the VCAA and the specific evidence required to 
substantiate her claims for service connection for the cause 
of the veteran's death and accrued benefits.  The RO also 
informed her of the information and evidence that she was 
required to submit, and the evidence that the RO would obtain 
on her behalf.  The RO instructed her to identify any 
evidence that was relevant to her claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on her behalf.  The RO informed 
her that although VA would make reasonable efforts to obtain 
the evidence she identified, it was ultimately her 
responsibility to provide the evidence in support of her 
claims.  There is no indication that the appellant did not 
receive that letter.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform her of the evidence needed 
to substantiate her claims.  

In short, based on the above record, the Board concludes that 
the appellant has been amply and correctly informed of what 
is required of her and of VA in connection with her claims.

One final comment regarding notice is in order.  A review of 
the record reveals that the appellant was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in April 2001).  See Pelegrini v. 
Principi, 
17 Vet. App. 412 (2004).  The Board notes, however, that the 
appellant has been provided approximately three years to 
submit evidence and argument in support of her claims, and to 
respond to the VA notice.  Moreover, her claims were 
readjudicated by the RO in the March 2003 SOC.  Therefore, 
there is no prejudice to the appellant in the Board's 
proceeding to consider the claims on the merits.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
appellant was notified properly of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes the veteran's service medical 
records, VA and private treatment records, and VA and private 
medical opinions, which will be described below.  The 
appellant and her representative have not identified any 
outstanding evidence.  

The appellant and her representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of her claims.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Asbestos exposure

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor has the Secretary 
promulgated any regulations, VA has issued procedures on 
asbestos-related diseases which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, 7.68 
(Sept. 21, 1992) [formerly DVB Circular 21-88-8, Asbestos- 
Related Disease (May 11, 1988)].

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
including pulmonary fibrosis and lung cancer, which may occur 
10 to 45 years after exposure.  When considering VA 
compensation claims, rating boards have the responsibility of 
ascertaining whether or not military records demonstrate 
evidence of asbestos exposure in service and to assure that 
development is accomplished to ascertain whether or not there 
is pre-service and/or post-service evidence of occupational 
or other asbestos exposure.  A determination must then be 
made as to the relationship between asbestos exposure and the 
claimed diseases, keeping in mind the latency and exposure 
information noted above.

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2003).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, 13 Vet. App. 9 (1999), the Court recently affirmed that 
the 38 U.S.C.A. § 1154(b) presumption only relates to the 
question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2003).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially to death; that it combined to cause death; or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Factual background

The record before the Board contains service medical records 
and post-service medical records, which have been reviewed by 
the Board.  See 38 U.S.C.A. § 7104 (West 2002); see also Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) [a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence].

Documentation in the claims file reflects that the veteran 
and the appellant were married in February 1943.  The 
veteran's DD 214 reflects that he served on active duty in 
the U.S. Air Force from February 1943 to December 1945, that 
his military occupational specialty (MOS) was light truck 
driver and that he received the Purple Heart for injuries 
sustained on October 18, 1945.  

The veteran's service medical records are negative for 
complaint or diagnosis of lung disease.  The records also 
make no mention of asbestos or an asbestos-related disorder.  
The record do show that the veteran was seen at the base 
hospital on September 27, 1944 for complaint of pain under 
the right arm.  It was noted that a life jacket had rubbed 
and denuded patches of skin under the right arm.  Physical 
examination was essentially negative except for abrasion of 
the skin of the right axilla.  On October 5, 1944, he was 
transferred to the 59th Station Hospital with 2nd degree 
friction burn of the right axilla.  It was noted that the 
injury occurred on September 26, 1944 while the veteran was 
abandoning ship in the Pacific Ocean near Admiralty Island.  
The circumstances surrounding the incident are not provided.  

Post-service VA examination reports dated in May 1946 and 
July 1946 are negative for complaint or diagnosis relating to 
the veteran's lungs.  There are no pertinent medical records 
for approximately the next half century.  

Private treatment records show that in February 1996 the 
veteran presented with a large lung mass and underwent a 
right upper lobectomy.  The diagnosis was carcinoma of the 
right upper lobe.  

In February 2000, the veteran filed a claim of entitlement to 
service connection for lung cancer, which he claimed was 
caused by friction burns of the thoracic wall in service.  
See VA Form 21-4238, Statement in Support of Claim, dated 
January 26, 2000.  

A hemotology/oncology consultation dated in August 2000 
indicates that the veteran did reasonably well up until a few 
months ago when he began to develop increasing cough that was 
slightly productive.  Documentation from St. Agnes Medical 
Center shows that in January  2001 the veteran was brought in 
by paramedics with a history of end-stage lung cancer and 
chronic obstructive pulmonary disease.  He was currently 
under hospice care.  He was brought in because of increasing 
respiratory distress, cough and brown sputum.  After 
consultation with the veteran's physician (Dr. P.W.), it was 
felt that the veteran was hopelessly terminal and that all 
efforts should be directed to maximization of his comfort.  
He was given a breathing treatment with albuterol to help 
with his respiratory status.  He expired three days after 
hospital admission.  

The veteran's death certificate indicates that he died in 
January 2001 at the age of 77, and that the immediate cause 
of death was respiratory failure due to metastatic lung 
carcinoma.  No autopsy was performed.  At the time of the 
veteran's death, he was service connected for malaria.

In a February 2001 statement, Dr. P.W., the veteran's 
physician, noted that he had cared for the veteran over the 
past year for non-small cell carcinoma of the lung, which 
ultimately resulted in his death.  The physician noted that 
he understood that during the veteran's military service he 
was exposed to asbestos and was actually involved in the 
sinking of a ship upon which he was stationed.  Dr. P.W. 
stated:

We know that the disruption of the 
structural integrity in ships and the 
materials used in ship building in that 
era would likely have exposed him to 
asbestos.  I would therefore think it 
would be a reasonable possibility that 
his disability having been due to his 
non-small cell carcinoma of the lung, 
could have been a direct result of his 
service exposure some decades before.  

Thereafter, the claims file was forwarded to a VA physician 
to determine whether or not asbestos exposure or abrasion to 
the thorax was the cause of the veteran's lung cancer.  In 
June 2002, following review of the claims file, a VA 
physician opined that the veteran's lung cancer was not due 
to asbestos-related lung disease.  In support of his opinion, 
the VA physician noted that the veteran did not have the 
hallmarks of individuals with asbestos lung disease, such as 
pleural plaques and basal calcifications.  The veteran also 
did not have the hallmark studies associated with asbestos-
related lung disease on chest CT or x-rays.  He did, in fact, 
have chronic obstructive pulmonary disease with a long 
history of tobacco use, which is associated with lung cancer.  
The VA physician also concluded that through reviewing the 
chart, he did not find any evidence of thorax abrasions that 
would in any way link this occurrence to lung cancer.  

As has been noted in the Introduction above, the appellant 
has perfected appeals as to the issue of the cause of the 
veteran's death and accrued benefits.

Analysis

1.  Entitlement to service connection for the cause of the 
veteran's death.

The appellant claims that the lung cancer that caused the 
veteran's death was incurred in service as a result of 
exposure to asbestos and/or friction burns to the thoracic 
wall sustained in service.  

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  In this case, element 
(1) has obviously been met.  

With respect to element (2), a service-connected disability, 
malaria, existed at the time of the veteran's death.  There 
is, however, no medical or other evidence that the malaria 
was active for many decades prior to the veteran's death and 
the medical records pertaining to the veteran's illness make 
no mention of malaria.  Moreover, the appellant has not 
contended that the service-connected malaria caused or 
contributed to the cause of the veteran's death.       

In addition, the veteran's service medical records are 
entirely negative for any treatment or diagnosis of a lung 
disorder.  

It is the appellant's contention that asbestos exposure 
and/or a friction burn in service caused the veteran lung 
cancer which first manifested approximately 50 years after 
service.  As has been discussed in the factual background 
section, the friction burn is documented in the service 
medical records, and Hickson element (2) is met to that 
extent.  Asbestos exposure is not demonstrated, however.  
Official records show that the veteran's military 
occupational specialty was truck driver.   The service 
medical records do show that he abandoned a sinking ship in 
the Pacific during World War II.  However, the veteran served 
in the United States Army, not the United States Navy, so it 
appears that he was a passenger on board ship.  There is no 
evidence whatsoever that he was in the engine room of the 
ship or was otherwise occupationally exposed to asbestos in 
service.

The appellant claims that the veteran was exposed to asbestos 
because "it is common knowledge and history fact that 
transports and ships during World War II were constructed 
using asbestos."  See the appellant's June 2003 substantive 
appeal.  The appellant has presented no evidence whatsoever 
to support that statement.  Moreover, even if a transport 
ship contained asbestos, she has presented no evidence that a 
passenger in such ship would be exposed to asbestos, in 
particular breathing asbestos dust, even if the ship sank.   

Also prominent in the Board's reasoning is the fact that 
during his lifetime the veteran never claimed exposure to 
asbestos as a cause for his lung cancer.  Indeed, the veteran 
did not claim asbestos exposure in any respect prior to his 
death.  The purported asbestos exposure appears to be based 
entirely on surmise by the appellant after the veteran's 
death.    

In short, the only evidence as to the veteran's purported 
asbestos exposure in service emanates from the appellant 
herself.  The appellant's statement appears to be nothing 
more than speculation.  Although the Board has considered her 
statement, it assigns to no weight of probative value.  There 
is no objective evidence that the veteran was exposed to 
asbestos during his service in the United States Army, and 
the veteran himself did not so contend during his lifetime.  
Hickson element (2) therefore is not met as to the matter of 
the veteran's exposure to asbestos.

With respect to element (3), medical nexus, the appellant has 
presented two separate arguments to the Board.  First, she 
contends that the veteran's lung cancer was related to the 
claimed asbestos exposure in service.  Alternatively, she 
argues that the lung cancer resulted from injuries sustained 
in service, namely the friction burn of the thoracic wall.  
However, it is now well-established that the appellant, as a 
layperson without medical training, is not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and her opinion is entitled to no weight.  
See, e.g., Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The record on appeal contains two medical opinions which 
address whether the veteran's lung cancer was the result of 
service (i.e., asbestos exposure and/or friction burn of the 
thoracic wall), namely Dr. P.W.'s February 2001 statement and 
the VA physician's June 2002 report.  

The nexus question presented here is essentially medical in 
nature.  The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, 
the record on appeal contains medical opinions that have been 
submitted by the appellant or obtained by the RO.  Clearly, 
there is a conflict in the medical evidence regarding the 
etiology of the veteran's lung cancer, specifically whether 
the veteran's military service is implicated.  

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the 
appellant.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In addition, the Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  See Guerrieri v. Brown, 
4 Vet. App. at 471-73.

In this case, the Board finds the June 2002 opinion of the VA 
physician more probative than that of Dr. P.W.  In his 
February 2001 statement, Dr. P.W. indicated that there was a 
"reasonable possibility" that the veteran's lung cancer 
"could have" been a direct result of asbestos exposure in 
service.  The Board finds that Dr. P.W.'s February 2001 
opinion that there was a "reasonable possibility" that the 
veteran's lung cancer "could have" been the result of 
asbestos exposure in service is not a sufficient basis to 
grant service connection.  38 C.F.R. § 3.102 (2003) provides 
that service connection may not be based on a resort to 
speculation or even remote possibility, and the Court has 
held that on numerous occasions that medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim.  See Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  

Moreover, it appears that the opinion of Dr. P.W. was based 
on the appellant's own statement that the veteran was exposed 
to asbestos in service, rather than a review of the service 
medical records, which document no such exposure.  As 
discussed above, there is no basis for presuming that the 
veteran was exposed to asbestos.  The Court has held that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant]; see also Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996).  

There is another serious flaw in Dr. P.W.'s opinion.  He 
delves into marine architecture when he states:  "We know 
that the disruption of structural integrity in ships and the 
materials used in ship building in that era would likely have 
exposed [the veteran] to asbestos."   It does not appear 
that Dr. P.W. is an expert in this field, and his discussion 
is entitled to no weight of probative value.    

In addition, there is the matter of the nature of the alleged 
exposure.  Even if one accepts Dr. P.W.'s conclusion that the 
veteran was exposed to asbestos, this begs the question of 
the amount and duration of such exposure.   Dr. P.W. does not 
explain how ill-defined "exposure" to an unknown quantity 
of asbestos during the relatively brief time that the ship 
sank would lead to the fatal lung cancer decades later.  Dr. 
P.W. merely draws that conclusion without explanation. 

In light of the above analysis, the Board places little 
weight of probative value on Dr. P.W.'s opinion in light of 
the speculative language utilized, the fact that it is based 
on a totally unsubstantiated claim by the appellant, and it 
includes statements which are beyond the competence of Dr. 
P.W.

The opinion of the VA physician, in contrast, was much more 
specific.  The VA physician opined that the veteran's lung 
cancer was not due to asbestos-related lung disease.  The 
physician stated that the veteran did not have the hallmarks 
of asbestos-related lung disease, such as pleural plaques and 
basal calcifications, or the hallmark radiographic studies.  
The VA physician further noted that the veteran had chronic 
obstructive pulmonary disease with a long history of tobacco 
use, which was associated with lung cancer.  

The Board places greater weight of probative value on the 
opinion of the June 2002 VA physician than it does on the 
statement of Dr. P.W.  The VA physician based his opinion on 
a complete review of the claims file and service medical 
records.  The reasoning behind the VA examiner's opinion was 
stated in relation to clinical findings and in relation to 
the other medical evidence of record, which was reviewed by 
the examiner.  In contrast, Dr. P.W. merely took at face 
value the appellant's speculation as to purported asbestos 
exposure [never referred to by the veteran himself during his 
lifetime], added a dash of amateur marine engineering, 
totally ignored the veteran's lengthy history of tobacco use 
[started smoking at age 12 and smoked 11/2 packs of cigarettes 
daily until approximately age 68], and then made an 
unexplained leap to the conclusion that the lung cancer was 
related to the purported asbestos exposure. 

In summary, the Board concludes that a preponderance of the 
medical nexus opinion evidence is against the veteran's 
claim.  The VA examiner's conclusion that the veteran's fatal 
lung cancer is more likely due to tobacco use is supported by 
the lengthy history of smoking by the veteran.  Dr. P.W.'s 
conclusion that brief asbestos exposure in service led to the 
lung cancer is supported only by the appellant's statements. 
The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's lung cancer 
was related to asbestos exposure in service.  

With regard to the appellant's alternative contention that 
the veteran's lung cancer was related to skin abrasions 
suffered in service, the Board notes that the only nexus 
opinion of record addressing this issue is the June 2002 VA 
physician's opinion which found no link between the thorax 
abrasions and the lung cancer decades later.  Dr. P.W.'s 
February 2001 statement did not address this aspect of the 
appellant's claim.  Therefore, the preponderance of the 
evidence is also against a showing that the veteran's lung 
cancer was related to thoracic abrasions sustained in 
service.  

There is of record competent medical evidence that decades-
long tobacco abuse was responsible for the veteran's 
pulmonary condition.  The Board observes in passing that 
there is no evidence indicating that the veteran's tobacco 
abuse originated in service, and the appellant herself does 
not appear to so contend.  In any event, VA death benefits 
are not available for disease caused by tobacco use.  See 38 
U.S.C.A. § 1103 (West 2002).

In summary, as Hickson element (3) for establishment of 
service connection has not been shown, the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death is accordingly denied.

2.  Entitlement to accrued benefits.

Pertinent law and regulations

Accrued benefits

The law and regulation governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which he was 
entitled at the time of his death, and which were due and 
unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see 
also Jones v. Brown, 8 Vet. App. 558, 560 (1996).

Although the appellant's claim for accrued benefits that is 
at issue in this appeal is separate from the claim of the 
veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the claim of the veteran and, by statute, 
the appellant takes the veteran's claims as they stood on the 
date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996).

Entitlement to accrued benefits must be determined based on 
evidence that was physically present or constructively 
present (such as VA treatment records) in the veteran's 
claims folder when he died.  See 38 U.S.C.A. § 5121(a); 
Ralston v. West, 13 Vet. App. 108, 113 (1999).

Factual background

The facts with respect to the veteran's service and his fatal 
lung cancer have been described in connection with the first 
issue on appeal.  

As noted above, the veteran died in January 2001.  At the 
time of his death, he had a claim for service connection for 
lung cancer pending.  See VA Form 21-4238, Statement in 
Support of Claim, dated January 26, 2000.  The claim had not 
been adjudicated by the RO at the time of the veteran's 
death.  In January 2001, after his death, the appellant filed 
a claim for accrued benefits based upon the lung cancer claim 
which was pending when the veteran died.

Analysis

There were no VA benefits which were due to the veteran and 
unpaid at the time of his death.  As noted elsewhere in this 
decision, he was service connected for malaria.  However, the 
service-connected malaria had been rated noncompensably 
disabling since June 1947.  With respect to the claim for 
lung cancer, the lung cancer had not been service-connected 
before the veteran died, and consequently, he had not been 
awarded periodic monthly benefits based upon it.

In essence, the appellant claims that the veteran was 
entitled to VA benefits because his lung cancer should have 
been service connected.  She advances the same arguments as 
she made in connection with her claim for VA death benefits.   

As discussed above in connection with the Board's analysis as 
to the cause of death claim, the evidence of record at the 
time of the veteran's death did not show that the veteran's 
lung cancer had its onset in service or that it was in any 
other way related to service or to a service-connected 
disability.  As shown above, there is no evidence of lung 
cancer for many decades after service, long after the one 
year presumptive period.  In addition, there was no competent 
medical evidence actually or constructively of record at the 
time of the veteran's death which served to link the then-
identified lung cancer and the veteran's service and/or his 
service-connected disability.

In short, although the veteran had filed a claim for service 
connection for lung cancer in February 2000, and although 
that claim was still open when he died, the veteran was not 
entitled to any periodic monetary benefits for lung cancer at 
the time of his death, because the evidence does not 
demonstrate that service connection for lung cancer was 
warranted.  

Fir the reasons which have been stated immediately above, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for accrued benefits.  Consequently, 
the appellant is not entitled to any accrued benefits based 
upon the claim for service connection for lung cancer which 
the veteran had filed before his death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to accrued benefits is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



